FILED
                             NOT FOR PUBLICATION                             FEB 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIR RAIHAN ALI,                                   No. 07-75031

               Petitioner,                        Agency No. A098-251-988

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Mir Raihan Ali, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de

novo constitutional challenges to removal orders, and review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Lopez-Rodriguez v. Mukasey, 536 F.3d

1012, 1015 (9th Cir. 2008). We deny the petition for review.

      Even assuming that Ali’s allegedly unlawful arrest and detention was an

egregious violation of his constitutional or regulatory rights, the agency did not err

in concluding that there was substantial independent evidence in the record to

establish that he nonetheless was subject to removal as charged. See Hoonsilapa v.

INS, 575 F.2d 735, 738 (9th Cir.), modified by 586 F.2d 755 (9th Cir. 1978) (the

mere fact of a Fourth Amendment illegality does not require exclusion of evidence

unearthed from independent sources).

      To the extent Ali contends that the independent source doctrine should not

apply to immigration proceedings because it would allow the alleged violations of

his constitutional rights to go “unpunished,” this argument is unpersuasive. See

Nix v. Williams, 467 U.S. 431, 443 (1984) (the purpose of the exclusionary rule is

to “put the [government actors] in the same, not a worse, position that they would

have been in if no . . . misconduct had occurred”) (emphasis in original).

      PETITION FOR REVIEW DENIED.




                                           2                                    07-75031